Citation Nr: 0624103	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had honorable active military service from 
January 1968 to January 1970.

This matter before the Board of Veterans' Appeals (Board) 
initially arose from a January 2002 rating decision that, 
inter alia, denied reopening a claim for service connection 
for a psychiatric disorder. The veteran filed a notice of 
disagreement (NOD) in April 2002, and the RO issued a 
statement of the case (SOC) in May 2003.  In May 2003, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals).  

In May 2005, the Board remanded the veteran's claim on appeal 
to the RO for additional action.  After completing the 
requested action, the RO continued the denial of the 
veteran's claim (as reflected in a March 2006 supplemental 
SOC (SSOC)).

For reasons expressed below, the matters on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action on his part is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on this claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In May 2005, the Board remanded this matter to the RO for 
evidentiary development, to obtain copies of all VA medical 
reports not of record that pertained to the veteran's 
psychiatric treatment.  Careful review of the claims file 
revealed that, in a letter submitted to the RO in January 
2002, a VA psychiatrist reported that the veteran received 
ongoing psychiatric treatment at the VA New York Harbor 
Health Care System, New York (New York Harbor Health Care 
System) for a period prior to 2001 to at least January 2002.  
Further, in additional correspondence submitted to the RO in 
January 2002, a VA occupational therapist reported that the 
veteran received ongoing occupational therapy and mental 
health treatment at the Brooklyn, New York VAMC (Brooklyn 
VAMC) from 1996 to at least October 2001.  VAMC medical 
records referenced above were not obtained as requested.

The Board points out that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain any 
additional pertinent medical records of psychiatric 
evaluation and/or treatment from the VA New York Harbor 
Health Care System, from September 1985 to the present time 
and from the Brooklyn VAMC from September 1985 to the present 
time.  See Stegall, 11 Vet. App. 268.

Additionally, various documents of record indicated that the 
veteran has received Social Security Administration (SSA) 
disability benefits since September 1988.  Those documents 
included a February 1989 rating decision in which the RO 
noted that the veteran received SSA disability benefits.  It 
also included March 1989, May 1989, and August 1989 VA Forms 
21-0515 submitted to the RO, in which the appellant indicated 
that he had received SSA disability benefits since September 
1988.

The RO should obtain outstanding SSA records pertaining to 
the veteran.  In this regard, while SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2005) with respect to requesting 
records from Federal facilities.

The RO should also give the appellant another opportunity to 
submit information and/or evidence pertinent to the claim to 
reopen the issue of service connection for a psychiatric 
disorder.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim prior to the expiration of the one-year notice period).  
The RO should also request that the appellant furnish all 
pertinent evidence in his possession regarding his claimed 
psychiatric disorder that is not already on file with VA.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should obtain from the VA New 
York Harbor Health Care System, copies of 
all outstanding records of psychiatric 
evaluation and/or treatment from 
September 1985 to the present time.  The 
RO should obtain from the Brooklyn VAMC 
copies of all outstanding records of 
psychiatric evaluation and/or treatment 
from September 1985 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination. In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

If the RO is unable to secure the named 
records, the RO must notify the veteran 
and his representative and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West,  12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).


